DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. US 2018/0050109 A1 (Kaplan ‘109), in view of Kaplan et al. US 2012/0052124 A1 and Jiang et al. US 2011/0111031 A1.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Kaplan ‘109 teaches a silk fibroin based materials comprising silk fibroin fragment having average molecular weight of less than 350 kDa, specifically average molecular weight ranging from 100 kDa to 150 kDa is found in the abstract and paragraph 0188.  Fibroin based material further comprising plasticizer including glycerol having weight ratio falls within the claimed weight ratio is found in paragraphs 0030-0033.  The claimed glass transition temperature and lyophilizing scaffold is found in paragraphs 0069-0072.  Silk fibroin in sterile solution is found in paragraphs 0140 and 0333.  Sild fibroin solution used in scaffold is found in paragraphs 0148 and 0163.  Porous silk fibroin having the claimed pores diameter is found in paragraphs 0223-0224. 
Kaplan does not expressly teach scaffold made directly from a silk fibroin fragments and glycerol.  
However, such use of silk fibroin in a scaffold is known in the art.  See for example Kaplan ‘124.  Kaplan ‘124 teaches preparing a silk fibroin solution for the formation of fibroin scaffolds.  See abstract and Examples.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form a scaffold using the silk fibroin composition taught in Kaplan ‘109.  This is because both Kaplan references teach the desirability for preparing a sild fibroin solution useful for bioengineering scaffolds.


The cited references do not teach a sterile silk fibroin solution.  However, sterilizing or filtering to removed insoluble or foreign substances from the silk solution is known in the art.  See for example the teaching in Jiang et al. at paragraph 0067, where Jiang discloses a silk solution is filtered or centrifuged to remove debris.    
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to sterile the silk fibroin solution by centrifugation or filtration in view of the teaching of Jiang with the expectation to obtain a solution useful for the desired applications.  This is because Jiang teaches filtering to remove debris from a silk solution is well known in the art.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. US 2018/0050109 A1 (Kaplan ‘109), in view of Kaplan et al. US 2012/0052124 A1 and Jiang et al. US 2011/0111031 A1 and Wray et al. US 20140370094.
The Kaplan references are relied upon for the reasons stated above.  The references are silent with respect to the teaching that the scaffold can be sterilized.  However, sterilized scaffold is known in the art.  See for example the teaching in Wray.  Applicant’s attention is called to paragraph 0133, where Wray teaches a silk-based scaffold is sterilized by gamma or ultraviolet radiation, autoclaving (e.g., heat /steam); alcohol sterilization (e.g., ethanol and methanol); and gas sterilization (e.g., ethylene oxide sterilization).  


Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to sterile the silk-based scaffold in view of the teaching of Wray with the expectation of at least similar result.  This is because Wray teaches sterilizing a silk scaffold is well known in the art.

Response to Arguments
Applicant’s arguments filed 08/16/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  







A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUSAN T TRAN/Primary Examiner, Art Unit 1615